977 F.2d 593
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Francisco Rios GALLARDO, Defendant-Appellant.
No. 91-50850.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 22, 1992.*Decided Oct. 1, 1992.

Before GOODWIN, D.W. NELSON and REINHARDT, Circuit Judges.


1
MEMORANDUM**


2
Francisco R. Gallardo appeals his sentence under the United States Sentencing Guidelines ("Guidelines") following his guilty plea to possession with intent to distribute marijuana, in violation of 21 U.S.C. § 841(a)(1).   Gallardo contends that the district court erred by denying him a downward adjustment for his role in the offense pursuant to Guidelines section 3B1.2, and that he was denied his right of allocution at sentencing pursuant to Fed.R.Crim.P. 32(a)(1)(C).   We have jurisdiction under 28 U.S.C. § 1291 and vacate and remand.


3
Before imposing its sentence, the district court must "address the defendant personally and determine if the defendant wishes to make a statement and to present any information in mitigation of the sentence."   Fed.R.Crim.P. 32(a)(C).   Strict compliance is required unless the defendant has been sentenced to the lowest possible legal sentence for a given offense level and criminal history.   United States v. Mejia, 953 F.2d 461, 468 (9th Cir.1991), cert. denied, 112 S.Ct. 1983 (1992).


4
Here, Gallardo argues, and the government concedes, that the district court did not comply with Rule 32(a)(C).   Therefore, we vacate and remand to allow Gallardo the opportunity to address the district court.   See United States v. Navarro-Flores, 628 F.2d 1178, 1184 (9th Cir.1980).1


5
VACATED and REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Under these circumstances, we decline to decide whether Gallardo is entitled to a downward adjustment pursuant to section 3B1.2